Citation Nr: 1521761	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for degenerative changes of the cervical spine. 

4.  Entitlement to a rating in excess of 30 percent for Meniere's disease.

5.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides. 

6.  Entitlement to service connection for sleep apnea. 

7.  Whether new and material evidence has been received to reopen a claim for service connection for a left hip disorder.  
 
8.  Entitlement to a rating in excess of 40 percent for multilevel degenerative disc disease of the thoracic and lumbar spine. 

9.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right elbow.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to September 1984. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in November 2009 that declined to reopen a claim for service connection for PTSD. 

The appeal also comes before the Board from a May 2013 rating decision of the RO that denied service connection for Parkinson's disease and sleep apnea; that declined to reopen claims for arthritis of the left hip and degenerative changes of the cervical spine; and that denied a rating in excess of 40 percent for degenerative disc disease of the thoracic and lumbar spine, a rating in excess of 30 percent for Meniere's disease, and a rating in excess of 10 percent for degenerative joint disease of the right elbow.  

In substantive appeals in March 2013 and February 2014, the Veteran requested a hearing before the Board.  The Veteran withdrew the request in writing in July 2014.  

The Veterans Benefits Management System and Virtual VA paperless claims processing system do not contain additional evidence relevant to this appeal.  

The issue of reimbursement or payment for the cost of private medical services (optical care) provided to the Veteran in December 2009 is addressed in a separate decision.   

In an August 2011 statement submitted to the RO, the Veteran raised the issue of clear and unmistakable error in a September 1986 rating decision that reduced the rating for service service-connected Meniere's disease from 60 to 30 percent.  This decision was subsumed by a May 1988 decision by the Board that affirmed the denial of a rating in excess of 30 percent for Meniere's disease.  The Veteran's attention is directed to the procedures for a motion to revise a Board decision on the basis of clear and unmistakable error found in 38 C.F.R. § 20. 1400-20.1411 and as explained in the final pages of this decision under Your Rights to Appeal Our Decision, VA Form 4597.  


FINDINGS OF FACT

1.  In correspondence in July 2014, the Veteran withdrew his appeal of denials of service connection for Parkinson's disease, sleep apnea, and a left hip disorder and for increased ratings for degenerative disease of the thoracic and lumbar spine and right elbow. 

2.  In September 2007, the RO reopened the claim for service connection for an acquired psychiatric disorder but denied service connection on the merits.  The Veteran did not express timely disagreement, and the decision became final

3.  Since September 2007, evidence has been received that is new, not cumulative, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.   

4.  The weight of competent and credible evidence is that the Veteran does not have PTSD and that his depression and anxiety disorders first manifested after service and are not caused or aggravated by any aspect of service including his reported incidents of sexual assault.

5.  In September 2007, the RO denied service connection for cervical spondylosis.   The Veteran did not express timely disagreement, and the decision became final.  

6. Since September 2007, evidence has been received that is new but is cumulative does not relate unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for degenerative changes of the cervical spine.  

7.  The Veteran's Meniere's syndrome manifests with episodes of vertigo and tinnitus every one to two months without staggering or cerebellar gait. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the matter of service connection for Parkinson's disease are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal as to the matter of service connection for sleep apnea are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal as to the matter of service connection for a left hip disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal as to the matter of an increased rating for degenerative disease of the thoracic and lumbar spine are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  The criteria for withdrawal of the appeal as to the matter of an increased rating for the right elbow are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6.  As new and material evidence has been received, the claim for service connection for an acquired psychiatric disorder to include PTSD is reopened. 
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.  The criteria for service connection for an acquired psychiatric disorder, best diagnosed as depression and anxiety disorders, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

8.  As no new and material evidence has been received, the criteria to reopen a claim for service connection for degenerative disease of the cervical spine are not met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

9.  The criteria for a rating in excess of 30 percent for Meniere's syndrome are not met at any time during the period covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.87, Diagnostic Codes 6204-05 (2014).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  

In correspondence in July 2014, the appellant withdrew from appeal the claims for service connection for Parkinson's disease, sleep apnea, and a left hip disorder, and for increased ratings for degenerative disease of the thoracic and lumbar spine and right elbow.  Accordingly, the Board does not have jurisdiction to review the appeals, and they must be dismissed.

II.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Regarding the Veteran's claim for service connection for PTSD, the RO provided timely notice in March 2009 and September 2009 that met the requirements.  The latter correspondence included the definition of new and material evidence and whether it was required in view of previous denials of service connection for an anxiety/depressive disorder.  The notices provided the criteria for service connection and information on the types of evidence that could be considered in a claim arising from a personal assault.  

Regarding the claim for service connection for degenerative disease of the cervical spine, there is no petition to reopen the claim or a pre-decisional notice relevant to this claim in the file.  However, in the May 2013 rating decision and in a February 2014 statement of the case, the RO referred to an October 2011 submission with claims for multiple disorders.  The RO cited the previous denial of this claim, provided the definition of new and material evidence, and explained why it was needed to reopen the claim.  The RO also provided the criteria for establishing service connection.   Although adjudicative documents may not substitute for adequate notice, the Board finds that the Veteran was advised of the criteria to reopen the claim and was provided an opportunity to respond.  The Veteran demonstrated actual knowledge of the requirement in a July 2013 notice of disagreement by identifying and submitting additional evidence relevant to this claim.  Therefore, the Board finds that any procedural and notice errors are harmless and that the Board may proceed with adjudication of the claim. 

Finally, regarding the claim for an increased rating for Meniere's disease, the RO provided timely notice in April 2013 that met all requirements including a general notice of the method for assigning ratings and effective dates.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, Social Security Administration disability examination and adjudication records, identified private treatment records, and relevant VA medical records have been associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran underwent VA examinations in February 2012 and May 2012 and the results have been included in the claims file.  The examinations involved an accurate summary of the history, a thorough clinical examination in compliance with regulations and protocols, and assessments of the imposed functional limitations.  Therefore, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board finds that the VA has substantially complied with the duty to obtain the requisite evidence necessary to make a decision on the Veteran's claim.

III. Reopening Claims

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans' Claims (Court or CAVC) explained that that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" and that it "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service- connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2014); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  If the current diagnoses and claim are based on the same factual basis as the time the case was last decided on the merits, new and material evidence is necessary to reopen the claim.  Id.  

Acquired Psychiatric Disorder

In July 1993, the RO received the Veteran's claim for service connection for a psychiatric disorder.  He submitted records of private mental health inpatient and outpatient care that included hospitalization following a self-inflicted stab wound.  Clinicians noted the Veteran's reports of several events prior to, during, and after service relevant to the Veteran's mental health including reports of sexual assaults during active service.  In January 1994, the RO denied service connection because the weight of competent and credible evidence was that the Veteran had been diagnosed with adjustment and personality disorders that were not incurred in service.  The Veteran did not express timely disagreement, and the decision became final.  38 U.S.C. § 7104 (West 1994). 

In June 2006, the Veteran sought to reopen the claim for service connection for depression associated with service-connected back pain.  The RO obtained and considered records of VA outpatient treatment from 2000 to 2007 and the results of a VA mental health examination in July 2007 in which the examiner again diagnosed an adjustment disorder with mixed anxiety and depression not caused by events in service or secondary to service connected disabilities or prescribed medication.  Neither the Veteran nor the examiner mentioned assaults or other traumatic events in service.  Based on this evidence, in September 2007, the RO reopened the claim but denied service connection on the merits because the weight of competent evidence was that the anxiety/depression disorder was not caused or aggravated by events in service or secondary to a service-connected disorder.  The Veteran did not express timely disagreement, and that decision became final.  38 U.S.C.A. § 7104 (West 2002). 

The RO received the Veteran's current petition to reopen the claim in December 2008.  In that petition, the Veteran sought to reopen the claim for service connection for depression/anxiety disorder arising from sexual and emotional abuse in service from 1966 to 1980.  

Since September 2007, the RO received the following evidence: lay statements from the Veteran reporting details of sexual assaults during service; lay statements from relatives and a pastor reporting their observations of the Veteran's behavior immediately after service and his discussion of events in service; VA outpatient and inpatient mental health treatment thorough May 2013; records of medical examination and adjudication for Social Security Administration (SSA) benefits; records of private mental health care from 2009 to 2011; the results of a VA mental health examination in May 2012; and some additional service treatment records not previously of record.  

The RO declined to reopen the claim in December 2009.  However, after review of additional evidence, the RO reopened the claim in a February 2013 statement of the case but denied service connection on the merits.  

Generally, VA must reconsider a claim without regard to new and material analysis when relevant service records that existed but were not considered when VA first considered the claim.  38 C.F.R. § 3.156 (c).  In this case, the newly received service records are completely silent for any mental health symptoms, diagnoses, or treatment or any reports from the Veteran regarding traumatic events including sexual assaults.  In February 1984, a clinician found that the Veteran had no psychiatric disorder.  Therefore, the new service record evidence is not relevant.  

However, the lay statements, SSA examination records, VA and private treatment records, and the VA examination are new because they had not been previously considered and are material because they address the occurrence of sexual assaults, the Veteran's post service behavior, and the possibility of a diagnosis of PTSD.  Although the Veteran's symptoms of anxiety and depression are similar to those previously considered and although additional diagnoses for those same symptoms have been recorded, the evidence of sexual assault in service represents a new factual basis and is material.  Therefore, as new and material evidence has been received, the Board reopens the claim and will address service connection for an acquired psychiatric disorder on the merits.     

Degenerative Disc Disease of the Cervical Spine

In October 1984, the RO granted service connection for arthritis of multiple joints but did not mention the cervical spine.  In September 1986, the RO granted separate service connection for degenerative disease of the lumbar spine, left scapular and thoracic areas, and right elbow. 

In a June 2006 notice of disagreement with an unrelated decision, the Veteran raised the issue of service connection for an upper left neck disorder.  In September 2007, the RO noted that service treatment records were silent for any symptoms, diagnoses, or treatment for cervical pain.  The RO considered records of VA treatment since 2000 that showed a February 2002 VA X-ray that showed spondylosis of the cervical spine and records of private treatment in 2005 with the same diagnosis, and the results of an August 2007 VA examination in which the examiner noted that the cervical spine disease was associated with the Veteran's work in a supermarket lifting products above the shoulders and entering and exiting refrigerated spaces.  In September 2007, the RO denied service connection for cervical spondylosis noting that the weight of competent and credible evidence did not show that his cervical spine disease was caused or aggravated by active service.   The Veteran did not express timely disagreement, and the decision became final.  38 U.S.C.A. § 7104 (West 2002). 
 
In April 2009, the RO received the Veteran's petition to reopen the claim for service connection for the cervical spine.  The RO considered VA outpatient treatment records that showed on-going neck pain and imaging studies showing progressive degenerative changes.  The RO also reviewed records from the Social Security Administration (SSA) that included questionnaires submitted by the Veteran reporting his symptoms and limitations and private treatment records of care for cervical spine disease.  SSA granted disability benefits, effective June 2006 in part for degenerative disease of the cervical spine.  Additional records also included lay statements from family members and a pastor that were not relevant to this claim.  In November 2009, the RO, in part, declined to reopen the claim because the evidence received, though new, was not material to the reason for the previous denial; specifically that it did not show that the cervical spine disease was caused or aggravated by any aspect of service.  Although the Veteran expressed timely disagreement with other issues in this decision, the Veteran did not express timely disagreement with the decision on the cervical spine disorder, and this part of the decision became final.  Id. 

There is no clear petition by the Veteran to reopen the claim or a pre-decisional notice relevant to this claim in the file.  However, in the May 2013 rating decision and in a February 2014 statement of the case, the RO referred to an October 2011 submission with claims for multiple disorders.  The RO cited the previous denial of this claim, provided the definition of new and material evidence, and explained why it was needed to reopen the claim and the criteria for establishing service connection.   Therefore, the Board will presume that the Veteran in some way expressed the intent to reopen the claim in October 2011.  

Since October 2011, the RO received the following evidence: private outpatient treatment records from several providers addressing mental health, left hip, and lumbar spine disorders, sleep apnea, and Parkinson' and Meniere's disease; records of VA examinations for the lumbar spine, Meniere's disease, and degenerative disease of the right elbow.  Although new, the evidence is not material as it does not address any aspect of cervical spine disease including that it was caused or aggravate by active military service.  In May 2013, the RO declined to reopen the claim because no new and material evidence had been received relevant to the nexus between the current disease and any aspect of service.  

The Veteran expressed timely disagreement in an eight page letter in July 2013.  The Veteran objected to VA's use of regulations to deny his claim, contended that he should have received a cervical spine examination by the Army at the time of his discharge, and cited many statutes, regulations, and decisions by the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit relevant to general topics of notice, weighing of evidence, prejudicial and clear and unmistakable error; and Constitutional provisions for due process rights.  He submitted excerpts from non-precedential Court and Board decisions, one of which addressed an issue of a rating for a lumbar spine disorder in another veteran's case.  However, the Veteran did not specifically address his new evidence, submit additional evidence, or directly address the issue of the onset and causes for his cervical spine disease.    

The Board finds that evidence received since the last final decision on the petition to reopen a claim for service connection for degenerative disease of the cervical spine, although new, is not material because by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.  That unestablished fact is causation or aggravation of the cervical spine during or by any event in service.  The new evidence does not address, let alone challenge, the only competent opinion of record in August 2007 in which a VA physician found that the cervical spine disease was associated with the Veteran's work in a supermarket lifting products above the shoulders and entering and exiting refrigerated spaces.  

Therefore, as no new and material evidence has been received, the claim for service connection for degenerative disease of the cervical spine is not reopened.  


IV. Service Connection 

The Veteran served as a U.S. Army medical supply specialist.  He received a permanent medical retirement for Meniere's disease at the grade of Sergeant First Class.  He contended in statements in January and March 2009 and in an April 2010 notice of disagreement that his anxiety and depressive disorders were caused by sexual and emotional abuse during active military service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  Although psychoses are listed as chronic diseases, adjustment, anxiety, depression, and posttraumatic stress disorders are not included in the definition of psychoses for this purpose.  38 C.F.R. § 3.384 (2014).  Therefore, the option of establishing service connection through continuity of symptomatology since service for a psychiatric disorder other than a psychosis is not available in this case.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or event that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others; and (2) the person's response involved intense fear, helplessness, or horror.  A stressor must consist of an event during such service that is outside the range of usual human experience and such that would be markedly distressing to almost anyone, such as experiencing an immediate threat to one's life or witnessing another person being seriously injured or killed.  It is the distressing event, not mere presence that constitutes a valid stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  Service in a combat zone is stressful to some degree to all who are there, whatever their duties or experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 12-99 (Oct. 18, 1999) (cited at 65 Fed. Reg. 6257 (2000)) ("the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed.Reg. 39,843 (Jul 13, 2010) 

 "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

There are special development procedures that pertain to the processing of claims of entitlement to service connection for PTSD based on personal assault.  38 C.F.R. § 3.304(f)(5) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012); 2012 WL 6029502 (C.A.Fed.) (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Service personnel records showed that the Veteran served honorably for more than 18 years as a medical supply specialist including service in Korea and Okinawa from 1967 to 1974.  The Veteran does not claim nor do the records show any service in a hostile fire theater including in the Republic of Vietnam.  The file contains the records of one award of non-judicial punishment in March 1973 when the Veteran was a sergeant for failure to report to duty on time in December 1972.  The Veteran stated in his appeal that a duty noncommissioned officer failed to waken him at the specified time.  His commanding officer noted that the Veteran had a good efficiency record but needed to ensure that he reported to work on time and not rely on others.  There was no mention of personal conflicts or assaults.  After the long period of overseas duty, the Veteran served normal length tours at four Army posts in the United States as a medical supply sergeant. 

In a letter of evaluation in May 1984, the Veteran's commanding officer noted that the Veteran worked hard, had the respect of his fellow workers, and did not try to take advantage of his Meniere's disease which caused episodes of dizziness twice per week. Because the episodes were often brought on by stress, the Veteran was not suitable for combat or world-wide duty. There was no mention of personal assaults or conflicts.     

Service treatment records are silent for any symptoms, diagnoses, or treatment for mental health disorders or for injuries sustained in a personal assault.  On several physical examination medical history questionnaires in the 1970s, the Veteran either denied or answered "don't know" (May 1976 examination) to the question of a history of symptoms of anxiety or depression.  As part of a medical evaluation for continued service in February 1984, the Veteran was examined by a psychiatrist who noted that the Veteran was anxious and angry because of his long period of hospital evaluation for Meniere's disease but diagnosed no psychiatric disorder.  

The earliest records in the claims file of mental health care after service start in February 1993 when the Veteran was referred by a VA vocational rehabilitation counselor for a mental health assessment.  A private psychologist noted the Veteran's report of receiving VA disability compensation at the 70 percent rate but wanting to work to supplement the compensation.  The Veteran reported difficulty managing his Meniere's disease and back pain but had stopped alcohol abuse because it had caused trouble for him in the past.  The psychologist noted that the Veteran was focused on his physical disability but also considered himself as socially isolated and in conflict with authority figures. He portrayed himself as a victim in all situations.  There was no mention of events in service.  The psychologist diagnosed adjustment and personality disorders with paranoid dependent and passive/aggressive features.  

The Veteran continued to receive mental health care in 1993 from a private physician who noted that the Veteran was estranged from his spouse and was angry with the government for not recognizing his needs.  The Veteran reported that he had been sexually molested at the age of 5 and experienced a sexual assault at age 19 while serving in the Army involving unwanted sexual touching while he was asleep in a barracks.  As the Veteran was born in 1947, this incident would have occurred in approximately 1966 during his first year of service.  He reported the incident to his company commander who "laughed and shrugged it off."  The physician provided frequent counseling from May to July 1993 noting that the Veteran felt neglected by his spouse and had a difficult relationship with a girlfriend.  In July 1993, the Veteran was hospitalized for a self-inflicted stab wound that clinicians and his physician assessed as a suicidal gesture caused by the domestic discord and abuse.  None of the examiners during that episode mentioned the contended assault in service, but his hospital attending psychiatrist noted that the Veteran had been receiving private care because of stress over the recent reduction of his VA disability rating.  The psychiatrist noted that a domestic dispute was the proximate cause for the self-inflicted wound and diagnosed alcohol abuse and intermittent explosive disorder.   

In January 1994, the RO denied service connection for an acquired psychiatric disorder because the adjustment and personality disorders were not psychoses and did not manifest in service.   

Records of VA outpatient treatment starting in 2002 address physical disorders.  The Veteran was referred for a psychiatric consultation in March 2006.  The Veteran reported that he had symptoms of anxiety and depression since service caused by Meniere's disease and back pain as well as work place stress.  The Veteran reported the treatment for the suicide gesture in 1993 and acknowledged that he had been intoxicated at the time.  He denied any combat service and made no mention of assaults during service.  He reported that he was currently in his fourth marriage and had worked after service as a painter, in retail businesses, and at a grocery store.  The VA psychologist diagnosed adjustment disorder with mixed anxiety and depressed mood.

In July 2007, a VA psychologist noted a review of the claims file and the Veteran's report of an intact fourth marriage with no social functioning problems.  The Veteran reported that he did not feel depressed but was having anger and poor frustration tolerance.  The psychologist noted that the adjustment and personality disorders were resolving with the absence of work related stress and that he found no evidence to support a relationship between the resolving anxiety and depression and the Veteran's service-connected physical disabilities of Meniere's and lumbar spine disease.  

In September 2007, the RO denied service connection for an adjustment disorder with mixed anxiety and depressed mood because the evidence did not show that the disorder was related to active service. 

In September 2007, a VA staff psychologist at a VA outpatient clinic noted that the Veteran sought treatment for nightmares with violent content that he was unable to remember.  However, the Veteran denied any anxiety and that his depression was well controlled with medication.   He reported that he had retired from his supermarket position one year earlier and was caring for his wife who was in chronic pain.  The Veteran reported experiencing two sexual assaults as a child and four events during service.  One event was a sexual assault while he was sleeping in the barracks during basic training that he reported to his superiors but not investigated.  The other events were a confrontation with a knife to the throat by someone who thought he was having an affair with his girlfriend; being hit on the head by a beer bottle while serving in Korea; and a mob of 15 people outside his barracks room seeking to confront another soldier.  The psychologist noted the history of the suicide gesture and alcohol abuse, in remission since 1996.  The psychologist diagnosed depression and adjustment disorder with depression but made no clear comments on the etiology of the disorders. 

Records of examination and adjudication for disability benefits by SSA were obtained.  The Veteran underwent a mental health evaluation by a private examiner in September 2008. The psychologist noted the Veteran's report of anxiety starting two years earlier because of multiple physical disorders including Meniere's disease, Parkinson's disease, constant whole body pain, prostate disorder, and nightmares.  The Veteran reported sexual abuse as a child, emotional abuse in service, and the assault with the beer bottle.  The psychologist diagnosed generalized anxiety disorder as well as multiple physical complaints.   SSA granted disability benefits for lumbar, cervical, and lower extremity degenerative disease, Meniere's disease, and anxiety disorder, effective June 1, 2006.   

The RO received the Veteran's petition to reopen the claim for an acquired psychiatric disorder in March 2009.  

In January 2009, the Veteran was diagnosed with Parkinson's disease which his attending physician noted to impair memory and motivation and added to depression.  

In a March 2009 statement, the Veteran provided details of the basic training assault, reported another assault that occurred at an off-base housing area by an intoxicated neighbor, and harassment by his military supervisors regarding alleged personal hygiene deficiencies.  The same month, the Veteran submitted statements by family members and his pastor.  The Veteran's sister noted that she overheard a conversation between the Veteran and his parents while he was on leave regarding molestation by another soldier.  The sister and brother both noted that they observed the Veteran's anxiety and depression when he returned from service.  The Veteran's spouse noted that they met in 1993 and that the Veteran displayed erratic behavior until adopting his religious beliefs.  The Veteran's pastor reported that he had conversations with the Veteran regarding his personal struggles in military service.  

In March 2009, a VA psychiatrist evaluated the Veteran and noted his reports of sleep interruption and nightmares about fearing bodily injury, getting lost, and fear of drowning.  His physical problems including pain in the neck, back, and hip, Parkinsonism, and difficulty with balance increased stress and depression.  In addition to the suicide gesture in 1993, the Veteran reported another suicide attempt during military service by overdose of medication.  The psychiatrist diagnosed depression and mood disorder caused by medical conditions including Parkinsonism and chronic pain. 

In December 2009, the RO declined to reopen the claim for service connection for an acquired psychiatric disorder because new evidence did not establish cause or aggravation of his mental health disorder by any aspect of service and because the service record evidence did not verify the Veteran's reports of the sexual assaults.    

In his April 2010 notice of disagreement, the Veteran included a lengthy statement reporting the basic training assault and describing a life of military service with heavy alcohol consumption and fighting.  He also submitted excerpts from internet articles on the subject of repressed memory and sexual abuse, child abuse as a risk for PTSD in adults, high rates of smoking in people with psychiatric disorders, an addiction dictionary index, and sexual assault of women in military service.  

In September 2009, the RO granted a total rating based on individual unemployability (TDIU), effective May 1, 2006.  At that time, the Veteran had been granted service connection for degenerative disease of the thoracic and lumbar spine, Meniere's disease, bursitis of the left shoulder, degenerative joint disease of the right elbow, and a skin disorder of the hands with a total schedular rating of 70 percent.  

Records of private outpatient mental health care from September 2009 to January 2010 showed that the Veteran was struggling with domestic and financial issues, mistrust of authority, and pain from physical disorders.  He continued to report incidents of sexual or emotional abuse prior to and during active service.  He also reported serving in the Navy and getting into a fight with another man regarding infidelity with his wife.  Clinicians diagnosed PTSD and depression but with no discussion of specific symptoms of PTSD.   

From November 2009 to August 2011, the Veteran was treated by a private licensed mental health clinician.  The Veteran's spouse participated in some sessions.  Over the course of treatment, the clinician noted that the Veteran had spinal surgery that gradually reduced his pain but that he continued to have intrusive memories of events in service and frustration with a lack of compassion and diligence by VA in processing his claims.  There was some improvement in the marital relationship.  In notes in October 2011 and November 2011, two private physicians noted that the Veteran was diagnosed with idiopathic Parkinson's disease that one physician predicted was terminal.   

 In May 2012, a VA psychologist noted a review of the claims file and performed an evaluation to determine whether the Veteran had PTSD and if so, whether it was caused by fear of hostile activity.  The psychologist noted a review of the claims file and summarized the Veterans experiences and treatment history at length consistent with the evidence noted above.  The Veteran reported additional experiences in service of threatening altercations with others involving excess alcohol consumption, fights, and marital discord.  He also reported memories of his brother's combat death in Vietnam, holding a dying man in his arms, treating a two year old child who had been ejected from an automobile, and more than one incident of non-judicial punishment for being late to work after excess drinking.  None of the events involved fear of hostile military or terrorist activity.   The psychologist also quoted at length from records of care by the private mental health technician.  On examination, the psychologist noted a tense, defensive, and guarded affect with depressed mood and a circumstantial thought process and poor insight.  The Veteran denied any suicidal or homicidal ideations.  The Veteran also reported difficulty with sleep maintenance because of dreams of unknown cause, lack of energy, and feelings of guilt related to military authority figures.  The Veteran displayed no communications, concentration, or memory deficits. 

The psychologist diagnosed depressive and personality disorders but not PTSD. Regarding PTSD, the psychologist noted that none of the Veteran's traumatic stressors were verified or supported in the records.  However, even if they were recognized occurrences that met the first diagnostic criteria for traumatic events, and even if the Veteran experienced recurring recollections or dreams of the events that met the second diagnostic criteria, the remaining criteria were not met.  Instead, the psychologist noted that the depressive and personality disorders could not be separated and were life-long chronic and pervasive personality characteristics which exacerbate medical conditions and become prominent during times of social and financial stress.  The psychologist found that the depression and personality disorders were not caused or aggravated by events in service.  The psychologist also cited the Veteran's frustration with the VA claims process and his desire for acknowledgement that his sexual assaults actually occurred in military service. 

In March 2014, the Veteran sought VA inpatient mental health treatment at an emergency department for worsening depression.   On admission, the attending physician and a staff psychiatrist noted a history of persistent depressive disorder, PTSD from childhood and military sexual trauma, "cluster B traits," and anger issues with passive suicide ideations.  The Veteran requested an evaluation to adjust his medications.  The clinicians also noted the Veteran's reports of his on-going writing project to expose a sex trafficking scheme run by a group in New York.  The Veteran described his life-long depression and nightmares, hypervigilance, and startle response related to sexual trauma.  Clinicians adjusted medication for depression, the Veteran participated in group and individual counseling associated with relaxation techniques.  There were no clinical notes referring to specific traumatic events.  On day 2 of treatment, a student psychiatrist noted a possible diagnosis of "generalized anxiety disorder related to PTSD" but that it was less likely as the Veteran did not overtly feel anxious.  The Veteran questioned why he had to remain an inpatient over a weekend.  After his mood stabilized with revised medication, the Veteran was discharged after five days of care.  The discharge diagnoses were persistent depressive disorder, PTSD, and cluster B traits.  

The Board finds that the great weight of competent and credible evidence is that the Veteran's acquired psychiatric disorder, best diagnosed as depression, anxiety, and personality disorders but not PTSD, is not caused or aggravated by military service and that service-connection is not warranted.   

The Veteran is competent to report his observed experiences during and after service including the unwanted sexual contact, lateness for work, excessive drinking, and confrontations during disagreements with others.  His statements are the only evidence supporting the occurrences.  The Veteran was never injured or required treatment and thus there is no supporting evidence in service treatment records.  The Veteran was a supply specialist and not a medical care provider that would have been consistent with caring for dying persons or injured infants. Further, the Veteran reported that many of the events including the sexual assaults occurred during his basic training and overseas duty at the start of his service.  He went on to serve honorably for 18 years and was discharged for a physical disorder.  He was promoted to the rank of a senior noncommissioned officer as a supply specialist which implies above average performance, notwithstanding a few occasions of lateness caused by excess alcohol consumption.  Although the Veteran repeatedly cited his distrust of military authority and victimization, as a Sergeant First Class, he had significant authority over other soldiers and the management of his specialty.  At this senior pay grade, he would have had access to many avenues of redress in or outside the chain of command including counseling by medical professionals or chaplains.  There is no evidence of requests for transfer or discharge or dramatic decreases in performance.  He denied any ongoing symptoms during several physical examinations.  

Resolving all doubt in favor of the Veteran, the Board finds that the events in service that he reported in detail and expanded in number during the pendency of the appeal did occur as there is no supporting information to either verify or deny the occurrences.  Although the Veteran sincerely believes that these events individually or in combination caused his post-service psychiatric symptoms of depression and anxiety, he is not competent to make a diagnosis or that etiological determination as they are complex matters requiring psychiatric and psychological training and experience which he does not possess. 

Service connection for PTSD is not warranted because the great weight of competent evidence is that the Veteran does not have PTSD.  Nearly all examiners and clinicians on at least one occasion noted the Veteran's reports of the unwanted sexual contact and potentially violent confrontations prior to, during, and after service.  Most diagnosed depression and anxiety and only the private mental health clinicians from 2009 to 2011 and the VA hospital clinicians in March 2014 diagnosing PTSD but with little or no reference to the specific reported trauma and no analysis or discussion of how the symptoms met the diagnostic criteria.  None clearly cited the traumatic events in service as the causes for his depression and anxiety.  The Board places greatest probative weight on the report of the VA psychologists in July 2007 and May 2012 who noted a detailed record review, discussed many of the previous medical evaluations, described all the previously reported events and several not previously disclosed.  These examiners also placed greater weight on many other post-service factors such as marital and relationship disputes, financial stress, and life-long personality characteristics.  The May 2012 psychologist provided a detailed rational why the Veteran did not meet the criteria for a diagnosis of PTSD.  

The Board considered the excerpts of internet articles submitted by the Veteran with his notice of disagreement in April 2010 but found that they are either not relevant or add no probative value to the adjudication.  The Board acknowledges the article regarding suppressed memory of sexual assaults and does not challenge the Veteran's report that the events occurred or that they could be suppressed for many years.  Rather, the article is not relevant to a diagnosis of PTSD or any psychiatric disorder in his specific case.  Articles addressing military treatment of women, smoking, and the impact of childhood abuse are not relevant or warrant probative weight to a showing that his experiences in service caused his disorders.  
Childhood abuse pre-existed service and there are no opinions from medical practitioners that the Veteran smoking history had any relationship to his mental health disorders.  

The Board considered whether the Veteran's depression and anxiety disorders were caused by events in service or are secondary to his service-connected Meniere's, lumbar spine, elbow, and skin disorders.  Although two family members noted generally that they observed symptoms of anxiety and depression when the Veteran returned from military service, the family members are not competent to establish the presence of an acquired psychiatric disorder, and there is no other lay or medical evidence of mental health symptoms or unusual behaviors that manifested in service or earlier than 1993.  Most mental health clinicians and examiners took note of the Veteran's various physical disabilities as components of his overall history.  However, none clearly noted that depression, anxiety or personality disorders were caused by these disorders.  Rather, the VA psychologist in July 2012 found that the physical disorders did not cause the mental health disorders, and the VA psychologist in May 2012 noted the reverse - that the Veteran's personality characteristics of mistrust of authority, frustration with the disability claims process, and feelings of guilt and victimization aggravated his physical disabilities.  The record showed that the Veteran experienced the onset of the physical disabilities during service and was able to perform well as a senior noncommissioned officer for many years with an onset of symptoms in 1993, many years after service and concurrent with a domestic dispute.  Therefore, service connection on a secondary basis is not warranted.  

Life-long personality characteristics are developmental for which service connection is not available.  38 C.F.R. § 3.303.  

The weight of the credible and probative evidence demonstrates that the Veteran's acquired psychiatric disorder, best diagnosed as depression and anxiety disorders, first manifested after service and are not caused or aggravated by events in service or by service-connected physical disorders.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

V.  Increased Rating

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the veteran's entire medical history and circumstances. See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability therefrom, and coordination of rating with impairment of function. 38 C.F.R. § 4.21.

Under Diagnostic Code 6204 a 10 percent evaluation is warranted for peripheral vestibular disorders with occasional dizziness. The maximum available rating, a 30 percent evaluation, will be assigned with dizziness and occasional staggering.  A note provides that hearing impairment or suppuration shall be separately rated and combined.  38 C.F.R. § 4.87. 

Under Diagnostic Code 6205, Meniere's syndrome (endolymphatic hydrops), a 30 percent rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  A Note to Diagnostic Code 6205 provides that Meniere's syndrome can be evaluated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder (Diagnostic Code 6204)), hearing impairment (38 C.F.R. § 4.85), and tinnitus (Diagnostic Code 6260), whichever method results in a higher overall evaluation.  But a combined evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under Diagnostic Code 6205 is inappropriate.  38 C.F.R. § 4.87. 

Service treatment records showed that the Veteran was deaf in the right ear since age 10 caused by a measles infection and experienced weekly episodes of vertigo, tinnitus, and fullness in the left ear since 1976.  The Veteran was diagnosed with Meniere's syndrome.  His symptoms were controlled with diet and medication until becoming more severe in 1984.  The Veteran received a medical discharge because of this disease.  In October 1984, the RO granted service connection and assigned a 60 percent rating under Diagnostic Code 6205 in part because the episodes were occurring weekly although there were also symptom free intervals of several months.  

In September 1986, the Veteran underwent a review examination for the disease and his hearing acuity.  He remained deaf on the right with normal hearing on the left. He reported no symptoms of tinnitus or vertigo since March 1985.   In September 1986, the RO reduced the rating for Meniere's syndrome to 30 percent because the episodes were noted to be less than once per month.  

The RO received the Veteran's current claim for a rating in excess of 30 percent in September 2011.  

Private and VA outpatient treatment records from 2009 to 2011 note a new diagnosis of Parkinson's disease and occasionally the history of Meniere's disease but with no observations of episodes of vertigo or specific medication for its treatment.   He was examined and treated by a private physician in early 2011 for lumbar spine and left hip disorders that caused an unstable gait and loss of balance.   In July, August, September, and November 2011, a private neurologist treated the Veteran for tremors and fatigue but not for vertigo.  

In January 2012, a private physician noted that the Veteran had aggravated his lumbar spine disorder when he fell from a ladder. There was no mention that an episode of vertigo occurred at that time.  

In January 2012, a private ear, nose, and throat specialist examined the Veteran for worsening hearing acuity.  The Veteran reported episodes of intermittent dizziness and tinnitus every one to two months lasting several minutes to one hour with the most recent episode three to four weeks earlier.  An audiometric test showed profound hearing loss on the right but puretone thresholds at 20 decibels or less at all tested frequencies of 4000 Hz or less.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In February 2012, a VA physician's assistant noted the history of Meniere's syndrome and the Veteran's report of episodes of vertigo and tinnitus every two weeks lasting up to 30 minutes.   The PA later checked a block on the examination report form indicating episodes with vertigo and tinnitus from 1 to four per month.  However, he noted no episodes of vertigo and tinnitus combined with hearing loss and a cerebellar gait.  The Veteran reported having been prescribed valium as needed but was not taking it regularly.  An organic ear examination was normal and the PA attributed an unsteady gait to other disorders. 

In May 2013, the RO noted a review of the February 2012 VA examination but denied a rating in excess of 30 percent for Meniere's syndrome, noting that the higher schedular rating of 60 percent required attacks of one to four per month of vertigo and a cerebellar gait which was not observed by the private and VA examiner.  

During a March 2014 VA hospitalization for psychiatric medication adjustment, a clinician noted the Veteran's report of frequent falls at home.  The clinician noted the history of Meniere's syndrome but also that the Veteran attributed the falls to left knee locking.  

Ina July 2013 notice of disagreement, the Veteran objected to the use of regulations, presumably the schedular Diagnostic Code, in the evaluation of his disability.  The Board interprets his statement as a petition for extra-schedular consideration.  

The Board finds that a rating in excess of 30 percent for Meniere's syndrome is not warranted under either Diagnostic Code 6204 or 6205.   A rating of 30 percent is the highest schedular rating available under Diagnostic Code 6204.   The Veteran has had hearing loss in the right ear that pre-existed service and the most recent test of record of acuity in the left ear was normal.  The Board considered whether a separate additional rating for tinnitus was appropriate.  However the 30 percent rating contemplates "staggering," and clinicians and the Veteran attribute his physical instability to lumbar and lower extremity disorders.  Using this alternative rating method, a separate rating for tinnitus must be combined with a lower, 10 percent rating for dizziness under Diagnostic Code 6204 which would not be beneficial to the Veteran.  

The frequency of episodes of vertigo and tinnitus varied over the history from weekly during service, to less than monthly one to two years after service, and with little treatment other than valium as needed since that time.  The PA in the February 2012 compensation and pension examination noted the Veteran's reports of episodes twice per month.  However, one month earlier, the Veteran reported to his attending physician while seeking treatment that the episodes were every one to two months.  The Board places greater probative weight on the information provided by the Veteran to a clinician for the purpose of receiving care rather than to an examiner for the purpose of compensation.   See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

From a lay person's perspective, it is unlikely that a patient would choose to climb ladders while experiencing frequent episodes of vertigo.  Most importantly, the criteria for a higher rating require attacks with a cerebellar gait that were not noted by any examiner including the VA PA in February 2012 when considering that complication in completing the examination form. 

Regarding consideration of extra-schedular ratings, in Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the Board finds that the rating criteria fully contemplate the frequency and severity of the Veteran's episodes of vertigo with tinnitus.  The criteria and the assigned ratings take into account the nature and frequency of his episodes.  Significantly, the Veteran has experienced the intermittent episodes of Meniere's syndrome since 1976 without interference with his non-deploying miliary duties and his civilian occupation for many years.  Even if the schedular criteria were not adequate, the disability has not restricted his activities as he does not avoid climbing ladders, although he must lie down for a short time during an episode.  There is no lay or medical evidence that the disorder precludes driving an automobile.  The disorder does not present an unusual or exceptional disability picture that inhibits his daily activities or preclude occupational activities such as he pursued in medical supply management during service and in retail store operations after service.   
 
As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to this extent only the claim is reopened. 

Service connection for an acquired psychiatric disorder, to include PTSD, is denied 

As new and material evidence has not been received to reopen a claim for service connection for degenerative changes of the cervical spine, the claim is not reopened. 

A rating in excess of 30 percent for Meniere's disease is denied.

The appeal of a denied of service connection for Parkinson's disease, to include as due to exposure to herbicides is dismissed. 

The appeal of a denied of service connection for sleep apnea is dismissed. 

The appeal of a denied of a petition to reopen a claim for service connection for a left hip disorder is dismissed.  
 
The appeal of a denied of the denial of a rating in excess of 40 percent for multilevel degenerative disc disease of the thoracic and lumbar spine is dismissed. 



(Con't on next page)


The appeal of a denied of the denial of a rating in excess of 10 percent for degenerative joint disease of the right elbow is dismissed.   


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


